FILED
                             NOT FOR PUBLICATION                             APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAGDEV RAM,                                      No. 07-71978

               Petitioner,                       Agency No. A078-638-384

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jagdev Ram, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying Ram’s motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777, 782 (9th

Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Ram’s motion to reopen

because Ram’s motion was untimely, see 8 C.F.R. § 1003.2(c)(2), and Ram failed

to establish changed circumstances in India to qualify for the regulatory exception

to the time limit for filing motions to reopen, see 8 C.F.R.§ 1003.2(c)(3)(ii); Malty

v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical question is . . .

whether circumstances have changed sufficiently that a petitioner who previously

did not have a legitimate claim for asylum now has a well-founded fear of future

persecution.”).

      Furthermore, we decline to reconsider Ram’s challenge to the agency denial

of his claim for relief under the Convention Against Torture because his

contentions have already been considered and rejected by this court. See Ram v.

Ashcroft, No. 03-74495 (9th Cir. Jan. 10, 2005); see also Merritt v. Mackey, 932

F.2d 1317, 1320 (9th Cir. 1991) (one panel of an appellate court will not reconsider

questions which another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                           2                                      07-71978